DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 2, 6-9, 11, 13-18, 20, and 21 are pending of which claims 15-18, 20 and 21 remain withdrawn from consideration. Applicant’s amendment has corrected three of the typographical blank squares; however, two blank squares on page 15 remain. Applicant’s amendment has overcome rejections under 35 USC 112(b) regarding an open Markush grouping, the composition of claim 8. Amendments have overcome the rejection of claim 9 under 35 USC 103 over Takeda et al (US20140212660) in view of Lund (US 6149743), and rejections under 35 USC 102 over Takeda et al (US20140212660); however, the single reference 103 rejections remain.

Specification
The disclosure is objected to because of the following informalities: The specification includes instances of what appear to be character recognition errors for which text is unintentionally replaced by a blank square. The two remaining instances are both found and page 15 at line 17 and line 24. Both squares are shown as “Tc(□). See the below image from page 15 which includes both remaining squares:

    PNG
    media_image1.png
    338
    615
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
“at least of one or two” on the second line of claim 1 and the first line of claim 8 should be “at least one or two”.
Appropriate correction is required.

Claim Interpretation
In the reply filed April 26, 2021, applicant remarks “Rockwell hardness deviation measurement is a common method in the relevant technical field. The three sample points for a deviation measurement are 1/4 point, 2/4 point, and 3/4 point in the width direction of a steel sheet. The Rockwell hardness is measured 5 times at each point. Among the measured Rockwell hardness, the average of the remaining three values excluding the maximum and minimum values is defined as the average Rockwell hardness. The difference between the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-9, 11, and 13-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear which portion of the steel sheet is intended to be encompassed by “comprising the central portion in the longitudinal direction of the steel sheet” in claim 1.Page 11 line 23 to page 12 line 1 of the present disclosure states “the central portion in longitudinal direction of the steel sheet for a tool means a portion comprising ± 25 % of a total length of the steel sheet on the basis of the center point.” This does not sufficiently specify which portion of the steel sheet is the “central portion”. Note that the portion defined by the entirety of the steel comprising [emphasis added] ± 25 % of a total length of the steel sheet on the basis of the center point.
 Claims 2, 6-9, 11, and 13-14 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as obvious over Takeda et al (US20140212660) cited by applicant in the IDS dated December 3, 2018.
Regarding claims 1-2, 6-7, and 11, Takeda et al. discloses that a steel sheet is used for a tool [0002]. The composition of the steel disclosed by Takeda et al. is compared with the presently claimed steel sheet in the table below with compositions given in wt%.
Element
Takeda et. al
Present Invention

Range
Steel No. F (Table 1)

C
0.30 to 0.60 [0019]
0.41
0.4 to 0.6 (claim 1),
Si
0.06 to 0.30 [0019]
0.30
0.05 to 0.5 (claim 1)
Mn
0.3 to 2.0 [0019]
0.58
to 1.5 (claim 1)
0.1 to 1.0 (claim 6)
V
0.01 to 0.5 [0020]
0.30
0.05 to 0.5 (claim 1)
0.05 to 0.3 (claim 7)

0.01 to 0.5 [0020]
0.36
0.05 to 1.0 (claim 1) Alternative to or in combination with Mo, Cr
0.5 to 2.0 (claim 8) In total with Mo, Cr
Mo
0.01 to 0.5 [0020]
—
0.5 to 2.0 (claim 1) Alternative to or in combination with Ni, Cr
0.5 to 2.0 (claim 8) in total with NI, Cr
Cr
0.001 to 0.10 [0019]
0.014
0.5 to 2.0 (claim 1) Alternative to or in combination with Ni, Mo
0.5 to 2.0 (claim 8) in total with Ni, Mo
Fe and impurities
Balance [0019]
Balance
Balance


The composition of steel No. F disclosed by Takeda et al. directly meets the composition recited in claims 1, 6, and 7, and the overall ranges disclosed by Takeda et al. encompass or overlap the ranges recited in claims 1, and 6-8. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Takeda et al. is silent on the hardness distribution, Rockwell hardness, and wave height of the formed steel; however, Takeda et al. does disclose processing the steel sheet to avoid non-uniformities [0114], [0119], and Takeda et al. discloses a process of forming the steel sheet such that hot rolling temperatures, two-stage cooling rates following hot-rolling, and winding/coiling temperatures ([0027], Table 2) overlap those conditions of the present disclosure (page 14 line 19 to page 16 line 5). Takeda et al. cools steel no. F at a first cooling rate of 31.5            
                °
            
        C/sec following hot rolling, and a second cooling rate of 5.1            
                °
            
        C/sec to coiling (Table 2), which are within the ranges of the rates in the two stage cooling of the present invention (page 15 lines 8-12). Takeda et al. discloses that cooling conditions are to limit or prevent pearlite and 
Hardness distribution, Rockwell hardness, and wave height are properties of the sheet that are inseparable from the chemical composition of the material and the process of making. See MPEP2112.01(II). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation or obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The claimed Rockwell hardness deviation limitations of claims 1 and 11 are necessarily satisfied by a sheet with uniform hardness, and the wave height limitations are necessarily satisfied by a flat sheet. Given the similarities between the hot rolling and cooling parameters disclosed by Takeda et al. (Table 2, [0027]) and those to which the present disclosure attributes the wave height and hardness deviation properties (page 14 line 19 to page 16 line 22, page 21 line 2 to page 23 line 17), the overlapping composition ranges discloses by Takeda et al. [0019-20], the overall processing parameters for hot rolling, cooling, and coiling disclosed by Takeda et al. ([0027], [0109-113], Table 2), and the disclosure by Takeda et al. of processing the steel sheet to avoid non-uniformities [0114], [0119], a steel sheet meeting the structural limitations of chemical composition and properties recited in claims 1-2, 6-7, and 11 would have been obvious to one of ordinary skill in the art over Takeda et al to the extent that the composition and processing parameters of Takeda et. al overlap those of the present disclosure.
Regarding claim 8, Takeda et al. does not disclose an example composition meeting the limitations of claim 8, but both the ranges of Ni and Mo approach the claimed range, and in combination ranges of Ni, Cr, and Mo overlap the claimed range. When claimed ranges "overlap 
Regarding claim 14, Takeda et al. discloses a thickness of 1.6 to 20 mm [0015]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	Takeda et al. discloses examples with thicknesses at 2 and 5 mm (Table 2). 
Regarding claim 13, given that Takeda et al. disclose processing to avoid non-uniformities [0114], [0119], that the hot rolling and subsequent cooling conditions disclosed by Takeda et al. (Table 2, [0027]), and that the thickness disclosed by Takeda et al. [0015], overlaps that of the steel disclosed in the inventive sheet, the product             
                wave height
                ×
                
                    
                        thickness
                    
                    
                        2
                    
                
            
         of the sheet disclosed by Takeda et al. would be expected to overlap the claimed range.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record Takeda et al (US20140212660) discloses the claimed chemical steel sheet composition (Table 1, [0019]) and some of the cooling steps which attain the claimed results ([0027], Table 2), but Takeda deliberately anneals the sheet to promote ferrite growth [0117], and does not suggest 70% or more of bainite structure of claim 9. Lund (US6149743) which teaches high bainite steel, but Lund teaches that the 100% bainite steel has a Rockwell hardness of 58 HRC (column 2 lines 40-45) and 60-80% bainite having a Rockwell hardness of 60 HRC (column 2 lines 45-51). Independent claim 1, on which claim 9 depends currently requires a Rockwell hardness of 36-41 HRC. In view of Lund, the steel sheet having the microstructure of claim 9 would not be expected to meet the Rockwell hardness requirement .

Response to Arguments
Applicant’s arguments in combination with amendments are persuasive in overcoming rejections under 35 USC 102 over Takeda et al (US20140212660), when analyzed with respect to anticipation, but the arguments are not persuasive in overcoming rejections base on 35 USC 103 when analyzed in view of obviousness.
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the objections of claims 1 and 8, applicant remarks that the claims have been amended to correct the language as suggested; however, the both claims 1 and 8 continue to recite “at least of one or two”, as there is neither strikethrough nor double bracketing of the word “of” within the objectionable limitation. The claim objections are therefore maintained.
Regarding rejections under 35 USC 112(b) regarding the limitation “comprising the central portion”, applicant argues, that the present application further illustrates the central portion of a steel sheet in the longitudinal direction in Figure 1, which makes clear that if the total length is "L", the central portion is "0.5L", and that the illustration is consistent with the disclosure which states  that the central portion in longitudinal direction of the steel sheet for a tool means a portion comprising ± 25 % of a total length of the steel sheet on the basis of the center point. This argument is not persuasive because Fig. 1 merely indicates one, nonlimiting example of a central portion. The entirety of the steel sheet is a portion comprising ± 25 % of a total length on the basis of the center point, the portion from 0L to 0.75L is a portion comprising ± 25 % of a total length on the basis of the center point, and any subdivision of the sheet which includes the portion ± 25 % of a total length on the basis of the center point is a portion comprising ± 25 % of a total length on the basis of the center point. Because the specification itself provides the definition “the central portion in longitudinal direction of the steel sheet for a 
Regarding rejections under 35 USC 103 over Takeda et al (US20140212660), applicant argues that Tables 1-3 in the present disclosure show that deviations from the inventive process do not necessarily result in the claimed wave height and Rockwell hardness deviations. This argument is not persuasive because the finish hot rolling, primary cooling rate, secondary, cooling rate, and cooling stop temperatures disclosed by Takeda et al [0027] encompass the inventive values of the present disclosure in Table 2, and Takeda would be expected to meet the claimed properties resulting from those parameters to the extent that they overlap. Of the parameters presented in the tables of the present disclosure, Takeda differs from the processing steps displayed in the tables of the present disclosure in that the reference is silent on the cooling rate of the wound coil, and this is the only specific step which applicant argues. The present disclosure indicates that the step of cooling the wound coil; may be cooled at a rate of 0.005 to 0.05            
                °
            
        C/sec (page 16 lines 7-9). Of the examples which cool the coil outside this range, comparative 4 cools the wound coil at 0.1            
                °
            
        C per second, and comparative 6 cools the             
                °
            
        C per second.  Comparative 4 has a Rockwell hardness of 43 HRC, a hardness deviation of 6 HRC and the wave height limitation is 88%. Comparative 6 has a Rockwell hardness of 36 HRC, hardness deviation of 5 HRC and a wave height limitation of 89%. Claim 1 requires a Rockwell hardness of 36 to 41 HRC, hardness deviation within 5 HRC, and the wave height limitation of 90% or more. Given comparative 4 and comparative 6 very nearly meet all claimed limitations, the result of cooling the wound coil does not appear to be unexpected and unobvious and of both statistical and practical significance MPEP716.02(b). All cooling rates of the wound coil within the inventive range are 0.015             
                °
            
        C/second, and a repeated measurements at a single point are not sufficient to show that the rate as a whole is critical for the claimed values (MPEP716.02(d)). In weighing evidence of the parameters disclosed against the overall cooling scheme disclosed by Takeda et al [0027] for a steel sheet is used for a tool [0002] in view of the processing the steel sheet to avoid non-uniformities disclosed by Takeda et al [0114], [0119], the evidence provided and argued is not persuasive in showing that the claimed steel sheet is nonobvious over a reference that overlaps chemical composition and other parameters [0019-20], [0027], but is silent on the rate of cooling the wound coil.
Applicant argues rejections of the dependent claims but argues their rejections through their dependence on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736